 - 1 -
Exhibit 10.13
AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP OF
SOVRAN ACQUISITION LIMITED PARTNERSHIP
          THIS AMENDMENT OF THE LIMITED PARTNERSHIP AGREEMENT OF SOVRAN
ACQUISITION LIMITED PARTNERSHIP (the “Partnership”), dated as of July 30, 1999,
is authorized by SOVRAN HOLDINGS, INC. (the “General Partner”), a Delaware
corporation, as the General Partner (the “Amendment”).
          WHEREAS, pursuant to Sections 4.2 and 14.1.B.(3) of the Agreement of
Limited Partnership of the Partnership (the “Partnership Agreement”), the
General Partner desires to amend the Partnership Agreement to authorize Series B
Units as set forth below and to issue such Series B Units to Sovran Self
Storage, Inc. (“Sovran”) in connection with the issuance of 1,200,000 shares
9.85% Series B Cumulative Redeemable Preferred Stock (the “Preferred Stock”) by
Sovran.
          The Partnership Agreement is hereby amended as follows effective
July 30, 1999:
          1. Article I of the Partnership Agreement is hereby amended to add the
following additional defined term thereto:
“Series B Units” shall mean the Units of Partnership Interests issued pursuant
to Section 4.2.C. hereof.
          2. Article 4 of the Partnership Agreement is hereby amended to add a
new Section 4.2.C. as follows:
The Partnership is authorized to issue Series B Units in connection with the
issuance of the Preferred Stock by Sovran. The Partnership shall issue to Sovran
Series B Units with the terms as set forth below corresponding to the number of
shares of Preferred Stock issued by Sovran and Sovran shall make a Capital
Contribution to the Partnership equal to the net amount of proceeds raised in
connection with such issuance of the Preferred Stock. The terms of the Series B
Units are as follows:
     (1) Designation and Amount. A series of Series B Units is hereby
established. The number of authorized units of Series B Units shall be
1,700,000.

 



--------------------------------------------------------------------------------



 



  - 2 -
     (2) Ranking. In respect of rights to the payment of distributions of
Available Cash and the distribution of assets in the event of any liquidation,
dissolution or winding up of the Partnership, the Series B Units shall rank
senior to the Partnership Units.
     (3) Distribution of Available Cash
          (a) The holders of the outstanding units of Series B Units shall be
entitled to receive, when, as and if declared by the General Partner, out of
funds legally available for the payment of distributions of Available Cash,
cumulative cash distributions of Available Cash at the rate of 9.85% per annum
of the $25.00 per unit liquidation preference of the Series B Units (equivalent
to an annual rate of $2.4625 per unit). Such distributions of Available Cash
shall accrue daily, shall accrue and be cumulative from (but excluding) July 30,
1999 (the “Original Issue Date”) and shall be payable quarterly in arrears in
cash on March 31, June 30, September 30 and December 31 (each, a “Distribution
Payment Date”) of each year, commencing September 30, 1999; provided that if any
Distribution Payment Date is not a Business Day (as hereinafter defined), then
the distributions which would otherwise have been payable on such Distribution
Payment Date may be paid on the next succeeding Business Day with the same force
and effect as if paid on such Distribution Payment Date and no interest or
additional distribution of Available Cash or other sum shall accrue on the
amount so payable for the period from and after such Distribution Payment Date
to such next succeeding Business Day. The period from and including the Original
Issue Date to but excluding the first Distribution Payment Date, and each
subsequent period from and including a Distribution Payment Date to but
excluding the next succeeding Distribution Payment Date, is hereinafter called a
“Distribution Period”. Distributions of Available Cash shall be payable to
holders of record as they appear in the Partnership Agreement at the close of
business on the applicable record date (each, a “Record Date”), which shall be
the 15th day of the calendar month in which the applicable Distribution Payment
Date falls or such other date designated by the General Partner for the payment
of distributions of Available Cash that is not more than 30 nor less than ten
days prior to such Distribution Payment Date. The amount of any distribution of
Available Cash payable for any Distribution Period, or portion thereof, shall be
computed on the basis of a 360-day year consisting of twelve 30-day months. The

 



--------------------------------------------------------------------------------



 



  - 3 -
distributions of Available Cash payable on any Distribution Payment Date or any
other date shall include distributions of Available Cash accrued to but
excluding such Distribution Payment Date or other date, as the case may be.
     “Business Day” shall mean any day, other than a Saturday or Sunday, that is
not a day on which banking institutions in Buffalo, New York are authorized or
required by law, regulation or executive order to close. All references herein
to “accrued and unpaid” distributions of Available Cash on the Series B Units
(and all references of like import) shall include, unless otherwise expressly
stated or the context otherwise requires, accumulated distributions of Available
Cash, if any, on the Series B Units.
     (b) If any unit of Series B Units is outstanding, no full distributions of
Available Cash will be declared or paid or set apart for payment on any
Partnership Units unless full cumulative distributions of Available Cash have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for such payment on the Series B Units for all
past Distribution Periods and the then current Distribution Period.
     Except as provided in the immediately preceding paragraph, unless full
cumulative distributions of Available Cash on the Series B Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series B Units for all past
Distribution Periods and the then current Distribution Period, no distributions
of Available Cash shall be declared or paid or set apart for payment nor shall
any other distribution be declared or made upon the Partnership Units nor shall
any Partnership Units be redeemed, purchased or otherwise acquired for any
consideration by the Partnership except for a redemption pursuant to Section 8.6
if the Partnership pays the REIT Shares Amount for such redemption.
     (c) No distributions of Available Cash on the Series B Units shall be
declared by the General Partner or paid or set apart for payment by the
Partnership at such time as any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof or a default

 



--------------------------------------------------------------------------------



 



  - 4 -
thereunder, or if such declaration, payment or setting apart for payment shall
be restricted or prohibited by applicable law.
     Anything in this Section 4.2.C to the contrary notwithstanding,
distributions of Available Cash on the Series B Units will accrue and be
cumulative from (but excluding) the Original Issue Date whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions of Available Cash and whether or not such
distributions of Available Cash is authorized.
     (d) No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions of Available Cash payment or payments on the
Series B Units which may be in arrears, and holders of the Series B Units will
not be entitled to any distributions of Available Cash, whether payable in cash,
securities or other property, in excess of the full cumulative distributions of
Available Cash described herein.
     (e) Any distributions of Available Cash payment made on the Series B Units
shall first be credited against the earliest accrued but unpaid distributions of
Available Cash due with respect to such units.
     (f) No distribution of Available Cash may be paid on the Series B Units if
after giving effect to such distribution of Available Cash the Partnership’s
total assets would be less than the sum of the Partnership’s total liabilities.
     (4) Liquidation Preference.
     (a) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, then, before any distribution or payment shall be made to
the holders of any Partnership Units, the holders of the Series B Units then
outstanding shall be entitled to receive and to be paid out of the assets of the
Partnership legally available for distribution to its Partners liquidating
distributions in cash or property at its fair market value as determined by the
General Partner in the amount of $25.00 per unit, plus an amount equal to all
accrued and unpaid distributions of Available Cash thereon through and including
the date of payment.

 



--------------------------------------------------------------------------------



 



- 5 -
     (b) After payment to the holders of the Series B Units of the full amount
of the liquidating distributions (including accrued and unpaid distributions of
Available Cash) to which they are entitled, the holders of Series B Units, as
such, shall have no right or claim to any of the remaining assets of the
Partnership.
     (c) If liquidating distributions shall have been made in full to all
holders of Series B Units, the remaining assets of the Partnership shall be
distributed among the holders of Partnership Units according to their respective
rights and preferences.
     (d) For purposes of this Section 4.2.C.(4), neither the consolidation or
merger of the Partnership with or into any other Partnership, trust or other
entity, the sale, lease or conveyance of all or substantially all of the
property or business of the Partnership, nor the engagement in a statutory unit
exchange by the Partnership, shall be deemed to constitute a liquidation,
dissolution or winding up of the Partnership.
     (e) Written notice of any such liquidation, dissolution or winding up of
the Partnership stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of
Series B Units at the respective address of such holder as the same shall appear
on the unit transfer records of the Partnership.
     (5) Redemption.
     (a) The Series B Units are not redeemable prior to July 30, 2004, except as
otherwise provided in paragraph (c) of this Section 4.2.C.(5).
     (b) On and after July 30, 2004, the Partnership may, at its option, upon
not less than 30 nor more than 60 days’ prior written notice to the holders of
record of the Series B Units to be redeemed, redeem the Series B Units, in whole
or from time to time in part, for a cash redemption price equal to $25.00 per
unit together with (except as provided in Section 4.2.C.(6)(f) below) all
accrued and unpaid distributions of Available Cash to the date fixed for
redemption (the “Redemption Price”).

 



--------------------------------------------------------------------------------



 



- 6 -
     (c) The Series B Units may also be purchased by the Partnership, in whole
or from time to time in part, on the terms and subject to the conditions set
forth herein, provided, however, that if the General Partner shall call for
purchase of any units of Series B Units pursuant to this Section 4.2.C.(5)(c),
the purchase price for such units shall be an amount in cash equal to $25.00 per
unit together with (except as provided in Section 4.2.C.(6)(f) below) all
accrued and unpaid distributions of Available Cash to the date fixed for
redemption.
     (d) Any redemption of units of Series B Units pursuant to
Section 4.2.C.(5)(b), shall be made in accordance with the applicable provisions
set forth in Section 4.2.C.(6) below. Any date fixed for the redemption of units
of Series B Units pursuant to Section 4.2.C.(5)(b) is hereinafter called a
“Redemption Date”.
     (6) Procedures for Redemption, Limitations on Redemption.
     (a) If fewer than all of the outstanding units of Series B Units are to be
redeemed at the option of the General Partner pursuant to Section 4.2.C.(5)(b)
above, the number of units to be redeemed will be determined by the General
Partner and the units to be so redeemed shall be selected pro rata from the
holders of record of such units in proportion to the number of such units held
by such holders (as nearly as may be practicable without creating fractional
units) or by lot or by any other equitable manner determined by the General
Partner.
     (b) Notice of any redemption pursuant to Section 4.2.C.(5)(b) will be
mailed by or on behalf of the Partnership, first class postage prepaid, not less
than 30 nor more than 60 days prior to the applicable Redemption Date, addressed
to each holder of record of units of Series B Units to be redeemed at the
address set forth in the unit transfer records of the Partnership. Any notice
which has been mailed in the manner provided for in the preceding sentence shall
be conclusively presumed to have been duly given on the date mailed whether or
not the applicable holder receives such notice. In addition to any information
required by law, such notice shall state: (1) the Redemption Date; (2) the
Redemption Price; (3) the aggregate number of units of Series B Units to be
redeemed; (4) the place or places where certificates for such units are to be
surrendered for payment of the Redemption Price; and (5) that distributions of
Available Cash on

 



--------------------------------------------------------------------------------



 



  - 7 -
the units of Series B Units to be redeemed will cease to accrue on such
Redemption Date. If fewer than all of the outstanding units of Series B Units
are to be redeemed, the notice mailed to each holder of units to be redeemed
shall also specify the number of units of Series B Units to be redeemed from
such holder. No failure to mail or defect in such mailed notice or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any units of Series B Units except as to the holder to whom notice was
defective or not given.
     (c) If notice has been mailed in accordance with Section 4.2.C.(6)(b) above
and provided that on or before the Redemption Date specified in such notice all
funds necessary for such redemption have been irrevocably set aside by the
Partnership, separate and apart from its other funds, in trust for the benefit
of the holders of the Series B Units so called for redemption, so as to be, and
to continue to be, available therefor, then, from and after the Redemption Date,
distributions of Available Cash on the units of Series B Units so called for
redemption shall cease to accrue, such units shall no longer be deemed to be
outstanding, and all rights of the holders thereof as holders of such units
(except the right to receive the Redemption Price together with, if applicable,
accrued and unpaid distributions of Available Cash thereon to the Redemption
Date) shall terminate. In the event any Redemption Date shall not be a Business
Day, then payment of the Redemption Price need not be made on such Redemption
Date but may be made on the next succeeding Business Day with the same force and
effect as if made on such Redemption Date and no interest, additional
distributions of Available Cash and other sum shall accrue on the amount payable
for the period from and after such Redemption Date to such next succeeding
Business Day.
     (d) Upon surrender, in accordance with such notice, of the certificates for
any units of Series B Units to be so redeemed (properly endorsed or assigned for
transfer, if the Partnership shall so require and the notice shall so state),
such units of Series B Units shall be redeemed by the Partnership at the
Redemption Price. In case fewer than all the units of Series B Units represented
by any such certificate are redeemed, a new certificate or certificates shall be
issued representing the unredeemed units of Series B Units without cost to the
holder thereof.

 



--------------------------------------------------------------------------------



 



- 8 -
     (e) Any deposit of monies with a bank or trust company for the purpose of
redeeming Series B Units shall be irrevocable and such monies shall be held in
trust for the benefit of the holders of Series B Units entitled thereto, except
that (1) the Partnership shall be entitled to receive from such bank or trust
company the interest or other earnings, if any, earned on the monies so
deposited in trust; and (2) any balance of the monies so deposited by the
Partnership and unclaimed by the holders of the Series B Units entitled thereto
at the expiration of two years from the applicable Redemption Date shall be
repaid, together with any interest or other earnings earned thereon, to the
Partnership and, after any such repayment, the holders of the units entitled to
the funds so repaid to the Partnership shall look only to the Partnership for
payment without interest or other earnings thereon.
     (f) Anything in this Section 4.2.C to the contrary notwithstanding, the
holders of record of units of Series B Units at the close of business on a
Record Date will be entitled to receive the distributions of Available Cash
payable with respect to such units on the corresponding Distribution Payment
Date notwithstanding the redemption of such units after such Record Date and on
or prior to such Distribution Payment Date or the Partnership’s default in the
payment of the distributions of Available Cash due on such Distribution Payment
Date, in which case the amount payable upon redemption of such units of Series B
Units will not include such distributions of Available Cash (and the full amount
of the distributions of Available Cash payable for the applicable Distribution
Period shall instead be paid on such Distribution Payment Date to the holders of
record on such Record Date as aforesaid). Except as provided in this
Section 4.2.C.(6)(b) and except to the extent that accrued and unpaid
distribution of Available Cash are payable as part of the Redemption Price
pursuant to Section 4.2.C.(6), the Partnership will make no payment or allowance
for unpaid distributions of Available Cash, regardless of whether or not in
arrears, on units of Series B Units called for redemption.
     (g) Unless full cumulative distributions of Available Cash on all
outstanding units of Series B Units shall have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for payment for all past Distribution Periods and the then current
Distribution Period, no units of Series B Units shall be redeemed unless all
outstanding Series B Units are simultaneously redeemed; provided, however,

 



--------------------------------------------------------------------------------



 



- 9 -
that the foregoing shall not prevent the Partnership’s purchase of Series B
Units pursuant to a purchase or exchange offer made on the same terms to the
holders of all outstanding Series B Units. In addition, unless full cumulative
distributions of Available Cash on all outstanding units of Series B Units have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for payment for all past Distribution Periods
and the then current Distribution Period, the Partnership shall not purchase or
otherwise acquire, directly or indirectly, any Series B Units; provided,
however, that the foregoing shall not prevent the Partnership’s purchase of
Series B Units pursuant to a purchase or exchange offer made on the terms to
holders of all outstanding Series B Units.
     (7) Voting Rights. Except as required by law, the holders of the Series B
Units shall not have any voting rights.
     (8) Conversion. The Series B Units are not convertible into or exchangeable
for any other property or securities of the Partnership.
     (9) Preemptive Rights. Series B Units shall have no preemptive rights.
     (10) Status of Redeemed and Reacquired Series B Units. In the event any
units of Series B Units shall be redeemed pursuant to Section 4.2.C.(5) and
(6) hereof or otherwise reacquired by the Partnership, the units so redeemed or
reacquired shall become authorized but unissued units of Series B Units,
available for future issuance and reclassification by the Partnership.
     11. Severability. If any preference, right, voting power, restriction,
limitation as to distributions of Available Cash, qualification, term or
condition of redemption or other term of the Series B Units is invalid, unlawful
or incapable of being enforced by reason of any rule of law or public policy,
then, to the extent permitted by law, all other preferences, rights, voting
powers, restrictions, limitations as to distributions of Available Cash,
qualifications, terms or conditions of redemption and other terms of the
Series B Units which can be given effect without the invalid, unlawful or
unenforceable preference, right, voting power, restriction, limitation as to
distributions of Available Cash, qualification, term or condition of redemption
or other term of the

 



--------------------------------------------------------------------------------



 



  - 10 -
Series B Units shall remain in full force and effect and shall not be deemed
dependent upon any other such preference, right, voting power, restriction,
limitation as to distributions of Available Cash qualification, term or
condition of redemption or other term of the Series B Units unless so expressed
herein.
          3. Exhibit A of the Partnership Agreement is amended to read as set
forth on the attachment hereto.
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the 30th day of July, 1999.
General Partner:
SOVRAN HOLDINGS, INC.

         
By
       /s/ David L. Rogers
 
David L. Rogers, Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                              Number of     Percentage Interest   Partners’
Names and Addresses   Units     in the Partnership   Series B Units            
       
 
                   
Sovran Self Storage, Inc.
    1,200,000              
5166 Main Street
Williamsville, NY 14221
                   
 
                Partnership Units                    
 
                1.  
General Partner:
    219,566.71       1.6437 %    
 
                   
Sovran Holdings, Inc.
5166 Main Street
Williamsville, NY 14221
                   
 
                2.  
Limited Partner(s):
    12,285,761.29       91.9706      
 
                   
Sovran Self Storage, Inc.
5166 Main Street
Williamsville, NY 14221
                   
 
                3.  
Thomas S. Hinkel
    6327.8       0.0474      
942 Creek Drive
Annapolis, MD 21403
                   
 
                4.  
Hinkel Investment Limited
    12,459.37       0.0933      
942 Creek Drive
Annapolis, MD 21403
                   
 
                5.  
Harold Samloff
    60,571.425       0.4534      
400 University Avenue
Rochester, NY 14607
                   
 
                6.  
Laurence C. Glazer
    60,571.425       0.4534      
400 University Avenue
Rochester, NY 14607
                   
 
                7.  
Montague-Betts Company
    214,974.5       1.6093      
P.O. Box 11929
Lynchburg, VA 24506
                   
 
                8.  
D.W.B. Associates
    28,953.02       0.2167      
P.O. Box 11929
Lynchburg, VA 24506
               

 



--------------------------------------------------------------------------------



 



                              Number of     Percentage Interest   Partners’
Names and Addresses   Units     in the Partnership   9.  
D. Joseph Snyder & Beverly B. Snyder
    19,917.01       0.1491      
as tenants in common
5700 Sloop Court
New Bern, NC 28560
                   
 
                10.  
Frank M. Bingman
    19,917.01       0.1491      
565 Brentwater Road
Camp Hill, PA 17011
                   
 
                11.  
Morgan S. Whiteley
    9,958.50       0.0745      
11714 Amkin Drive
Clifton, VA 22024
                   
 
                12.  
Marlene Whiteley
    9,958.50       0.0745      
11714 Amkin Drive
Clifton, VA 22024
                   
 
                13.  
Charles F. Waldner, Jr. and
    323,454.67       2.4214      
Marjorie W. Waldner
1600 South Dixie Highway #1C
Boca Raton, FL 33482
                   
 
                14.  
R. Scott Morrison, Jr. Trust
    40,859.03       0.3059      
243 N.E. Fifth Avenue
Delray Beach, FL 33483
                   
 
                15.  
Charles E. Waldner, Jr.
    36,948.33       0.2765      
P.O. Box 1240
Boca Raton, FL 33429-1240
                   
 
                16.  
Marjorie Waldner
    4,255.70       0.319      
1869 Sabel Palm Drive
Boca Raton, FL 33423
                   
 
                17.  
Bradley & Janice Middlebrook
    3,910.70       0.0293      
1801 Royal Palm Way
Boca Raton, FL 33432-7443
               

 



--------------------------------------------------------------------------------



 



AMENDMENT TO AGREEMENT OF
LIMITED PARTNERSHIP OF
SOVRAN ACQUISITION LIMITED PARTNERSHIP
          This AMENDMENT OF THE AGREEMENT OF LIMITED PARTNERSHIP OF SOVRAN
ACQUISITION LIMITED PARTNERSHIP, dated as of July 3, 2002 (this “Amendment”), is
being executed by Sovran Holdings, Inc., a Delaware corporation (the “General
Partner”), as the general partner of Sovran Acquisition Limited Partnership, a
Delaware limited partnership (the “Partnership”), pursuant to the authority
conferred on the General Partner by Section 4.2 and 14.1.B.3 of the Agreement of
Limited Partnership of Sovran Acquisition Limited Partnership, dated as of
June 1, 1995, as amended (the “Agreement”). Capitalized terms used, but not
otherwise defined herein, shall have the respective meanings ascribed thereto in
the Agreement.
          WHEREAS, on July 3, 2002, Sovran Self Storage, Inc., a Maryland
corporation (“Sovran”) filed Articles Supplementary amending its Charter to
designate and classify 2,800,000 shares of authorized but unissued shares of its
preferred stock, par value $.01 per share, as shares of its Series C Convertible
Cumulative Preferred Stock, par value $.01 per share (the “Series C Preferred
Stock”);
          WHEREAS, in accordance with Section 4.2 of the Agreement, upon the
issuance of any such shares of Series C Preferred Stock, Sovran will contribute
the net cash proceeds from such issuance to the Partnership in exchange for a
number of Partnership Preferred Units equal to the number of shares of Series C
Preferred Stock so issued, which Partnership Preferred Units shall have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the Series C Preferred Stock, except as otherwise set forth
herein; and
          WHEREAS, pursuant to Section 4.2.A of the Agreement, the General
Partner is authorized to determine the relative rights and powers of such
Partnership Preferred Units in its sole discretion.
          NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:
               II. The Agreement is hereby amended by the addition of a new
exhibit, entitled “Exhibit F”, in the form attached hereto, which shall be
attached to and made a part of the Agreement.
               III. Except as specifically amended hereby, the terms, covenants,
provisions and conditions of the Agreement shall remain unmodified and continue
in full force and effect and, except as amended hereby, all of the terms,
covenants, provisions and conditions of the Agreement are hereby ratified and
confirmed in all respects.
          IN WITNESS WHEREOF, this Amendment has been executed as of the date
first written above.

 



--------------------------------------------------------------------------------



 



                  SOVRAN HOLDINGS, INC.
GENERAL PARTNER    
 
           
 
  By:
Name:   /s/ Kenneth F. Myszka
 
Kenneth F. Myszka    
 
  Title:   President and Chief Operating Officer    

 



--------------------------------------------------------------------------------



 



     EXHIBIT F
PARTNERSHIP UNIT DESIGNATION OF THE SERIES C
PARTNERSHIP PREFERRED UNITS OF
SOVRAN ACQUISITION LIMITED PARTNERSHIP
     1). Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Series C Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such series shall be 2,800,000.
     2). Definitions.
          For purposes of the Series C Partnership Preferred Units, the
following terms shall have the meanings indicated in this Section 2, and
capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
dated as of June 1, 1995, as amended.
“Call Date” shall have the meaning set forth in paragraph (a) of Section 5 of
this Exhibit F.
“Change of Control” shall mean each occurrence of any of the following:

  (i)   the acquisition, directly or indirectly, by any individual or entity or
group (as such term is used in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (“Exchange Act”) of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act, except that such individual or entity shall
be deemed to have beneficial ownership of all shares that any such individual or
entity has the right to acquire, whether such right is exercisable immediately
or only after passage of time) of more than 25% of the voting power, under
ordinary circumstances, to elect directors of Sovran or more than 25% of the
equity interests in the Partnership;     (ii)   (A) Sovran consolidates with or
merges into another entity or Sovran or the Partnership conveys, transfers, or
leases outside the ordinary course of business all or substantially all of its
assets in one or a series of transactions during an 18-month period (including,
but not limited to, real property investments) to any individual or entity, or
(B) any entity consolidates with or merges into Sovran which, in the case of a
merger or consolidation under (A) or (B) is pursuant to a transaction in which
(x) the outstanding Common Stock is reclassified or changed into or exchanged
for cash, securities or other property or (y) the merger or consolidation of
Sovran with or into another entity in a transaction in which Sovran is not the
surviving entity or in which more than 50% of the voting securities of Sovran is
transferred; provided, however, that the events described in this clause (ii)
shall not be deemed to be a Change of Control if the sole purpose and effect of
such event is that Sovran is seeking to

 



--------------------------------------------------------------------------------



 



      change its domicile or to change its form of organization from a
corporation to a statutory business trust; or     (iii)   other than with
respect to the election, resignation or replacement of any director of Sovran
designated, appointed or elected by the holders of any outstanding series of
preferred stock of Sovran (each a “Preferred Director”), during any period of
two (2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (together with any new director whose
election by such Board of Directors or whose nomination for election by the
stockholders of Sovran was approved by a vote of a majority of the directors of
Sovran (excluding Preferred Directors) then still in office who were either
directors of Sovran at the beginning of such period, or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office.

“Common Stock” shall mean the Common Stock, $0.01 par value per share, of Sovran
or such             shares of Sovran’s capital stock into which outstanding
shares of Common Stock shall be reclassified.
“Distribution Payment Date” shall mean any date on which cash dividends are paid
on all outstanding shares of the Series C Preferred Stock.
“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 9 of this Exhibit F.
“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 9 of this Exhibit F.
“Partnership” shall mean Sovran Acquisition Limited Partnership, a Delaware
limited partnership.
“Partnership Common Units” shall mean a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to Section 4.1 of the
Agreement.
“Repurchase Date “ shall have the meaning set forth in paragraph (a) of
Section 6 of this Exhibit F.
“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 9 of this Exhibit F.
“Series C Articles Supplementary” means the Articles Supplementary to the
Amended and restated Articles of Incorporation of Sovran, dated July 2, 2002
designating the Series C Preferred Stock.
“Series C Partnership Preferred Unit” means a Partnership Preferred Unit with
the designations, preferences and relative, participating, optional or other
special rights, powers and duties as are set forth in this Exhibit F. It is the
intention of the General Partner that each Series C Partnership Preferred Unit
shall be substantially the economic equivalent of one share of Series C
Preferred Stock.

 



--------------------------------------------------------------------------------



 



“Series C Preferred Stock” means the Series C Convertible Cumulative Preferred
Stock, par value $0.01 per share, of Sovran, with the preferences, conversion
and other rights, voting powers, restrictions, limitations as to dividends,
qualifications and terms and conditions of redemption set forth in the Series C
Articles Supplementary.
     3). Distributions.
          On every Distribution Payment Date, the holders of Series C
Partnership Preferred Units shall be entitled to receive distributions payable
in cash in an amount per Series C Partnership Preferred Unit equal to the per
share dividend payable on the Series C Preferred Stock on such Distribution
Payment Date. Each such distribution shall be payable to the holders of record
of the Series C Partnership Preferred Units, as they appear on the records of
the Partnership at the close of business on the record date for the dividend
payable with respect to the Series C Preferred Stock on such Distribution
Payment Date. Holders of Series C Partnership Preferred Units shall not be
entitled to any distributions on the Series C Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4). Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holder of Junior Partnership Units, the holders of
Series C Partnership Preferred Units shall be entitled to receive the greater
of: (x) Twenty-Five Dollars($25.00) per Series C Partnership Unit, plus an
amount per Series C Partnership Preferred Unit equal to all dividends (whether
or not declared) accumulated, accrued and unpaid on one share of Series C
Preferred Stock to the date of final distribution to such holders; or (y) the
amount per Series C Partnership Preferred Unit a holder would receive if such
holder converted his or her Series C Partnership Preferred Units into
Partnership Common Units immediately prior to such liquidation, dissolution or
winding-up (the “Liquidation Preference”); but such holders shall not be
entitled to any further payment. Until the holders of the Series C Partnership
Preferred Units have been paid the Liquidation Preference in full, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Series C Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Series C Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Series C Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, the occurrence of an event described in
paragraph (ii) of the definition of Change of Control shall be deemed a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership, unless waived in writing by a majority in interest of the holders
of the Series C Partnership Preferred Units.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Series C Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership

 



--------------------------------------------------------------------------------



 



Units shall, subject to the respective terms thereof, be entitled to receive any
and all assets remaining to be paid or distributed, and the holders of the
Series C Partnership Preferred Units and any Parity Partnership Units shall not
be entitled to share therein.
     5). Redemption.
          Series C Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that Sovran exercised its rights to redeem all or any
of the shares of Series C Preferred Stock, the General Partner shall cause the
Partnership to redeem an equal number of Series C Partnership Preferred Units,
at a redemption price per Series C Partnership Preferred Unit equal to the same
price paid by Sovran to redeem the Series C Preferred Stock, and such price
shall be paid in the same manner as paid by Sovran for the Series C Preferred
Stock redeemed on the same date as the date of redemption of the Series C
Preferred Stock (the “Call Date”), in the manner set forth herein; provided,
however, that in the event of a redemption of Series C Partnership Preferred
Units, if the Call Date occurs after a dividend record date for the Series C
Preferred Stock and on or prior to the related Distribution Payment Date, the
distribution payable on such Distribution Payment Date in respect of such
Series C Partnership Preferred Units called for redemption shall be payable on
such Distribution Payment Date to the holders of record of such Series C
Partnership Preferred Units on the applicable dividend record date, and shall
not be payable as part of the redemption price for such Series C Partnership
Preferred Units.
          (b) If the Partnership shall redeem Series C Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the Call Date
(unless the Partnership shall fail to make available the amount of cash or other
forms of consideration necessary to effect such redemption), (i) except for
payment of the redemption price, the Partnership shall not make any further
distributions on the Series C Partnership Preferred Units so called for
redemption, (ii) said units shall no longer be deemed to be outstanding, and
(iii) all rights of the holders thereof as holders of Series C Partnership
Preferred Units of the Partnership shall cease except the rights to receive the
cash payable upon such redemption, without interest thereon; provided, however,
that if a Call Date occurs after a dividend record date for the Series C
Preferred Stock and on or prior to the related Distribution Payment Date, the
full distribution payable on such Distribution Payment Date in respect of such
Series C Partnership Preferred Units called for redemption shall be payable on
such Distribution Payment Date to the holders of record of such Series C
Partnership Preferred Units on the applicable dividend record date
notwithstanding the prior redemption of such Series C Partnership Preferred
Units. No interest shall accrue for the benefit of the holders of Series C
Partnership Preferred Units to be redeemed on any cash set aside by the
Partnership.
     6). Repurchase
          Series C Partnership Preferred Units shall be repurchased by the
Partnership if Sovran is required to repurchase any of the shares of Series C
Preferred Stock pursuant to the terms of the Series C Articles Supplementary.
          (a) At the time that Sovran repurchases any of the shares of Series C
Preferred Stock, the General Partner shall cause the Partnership to repurchase
an equal number of Series C Partnership Preferred Units, at a price per Series C
Partnership Preferred Unit equal to the repurchase price specified in the
Series 

 



--------------------------------------------------------------------------------



 



C Articles Supplementary for the shares of Series C Preferred Stock, and such
price shall be paid in the same manner as paid by Sovran for the Series C
Preferred Stock repurchased on the same date as the date of repurchase of the
Series C Preferred Stock (the “Repurchase Date”), in the manner set forth
herein; provided, however, that in the event of a repurchase of Series C
Partnership Preferred Units, if the Repurchase Date occurs after a dividend
record date for the Series C Preferred Stock and on or prior to the related
Distribution Payment Date, the distribution payable on such Distribution Payment
Date in respect of such Series C Partnership Preferred Units to be repurchased
shall be payable on such Distribution Payment Date to the holders of record of
such Series C Partnership Preferred Units on the applicable dividend record
date, and shall not be payable as part of the Repurchase Price for such Series C
Partnership Preferred Units.
          (b) If the Partnership shall repurchase Series C Partnership Preferred
Units pursuant to paragraph (a) of this Section 6, from and after the Repurchase
Date (unless the Partnership shall fail to make available the amount of cash or
other forms of consideration necessary to effect such redemption), (i) except
for payment of the repurchase price, the Partnership shall not make any further
distributions on the Series C Partnership Preferred Units repurchased, (ii) said
units shall no longer be deemed to be outstanding, and (iii) all rights of the
holders thereof as holders of Series C Partnership Preferred Units of the
Partnership shall cease except the rights to receive the cash payable upon such
repurchase, without interest thereon; provided, however, that if a Repurchase
Date occurs after a dividend record date for the Series C Preferred Stock and on
or prior to the related Distribution Payment Date, the full distribution payable
on such Distribution Payment Date in respect of such Series C Partnership
Preferred Units to be repurchased shall be payable on such Distribution Payment
Date to the holders of record of such Series C Partnership Preferred Units on
the applicable dividend record date notwithstanding the prior repurchase of such
Series C Partnership Preferred Units. No interest shall accrue for the benefit
of the holders of Series C Partnership Preferred Units to be repurchased on any
cash set aside by the Partnership.
     7). Status of Reacquired Units.
          All Series C Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     8). Conversion.
          Series C Partnership Preferred Units shall be convertible as follows:
          (a) Upon any conversion of shares of Series C Preferred Stock into
shares of Common Stock, the General Partner shall cause a number of Series C
Partnership Preferred Units equal to the number of such converted shares of
Series C Preferred Stock to be converted by the holders thereof into Partnership
Units. The conversion ratio in effect from time to time for the conversion of
Series C Partnership Preferred Units into Partnership Units pursuant to this
Section 8 shall at all times be equal to, and shall be automatically adjusted as
necessary to reflect, the conversion ratio in effect from time to time for the
conversion of Series C Preferred Stock into Common Stock.
          (b) In the event of a conversion of any Series C Partnership Preferred
Units, the Partnership shall make a cash payment to the holder thereof equal to
the cash payment required to be made by Sovran to the holder of the shares of
Series C Preferred Stock the conversion of which required the

 



--------------------------------------------------------------------------------



 



conversion of such Series C Partnership Preferred Units. Holders of Series C
Partnership Preferred Units at the close of business on a distribution payment
record date shall be entitled to receive the distribution payable on such units
on the corresponding Distribution Payment Date notwithstanding the conversion
thereof following such distribution payment record date and prior to such
Distribution Payment Date. Except as provided above, the Partnership shall make
no payment or allowance for unpaid distributions on converted units or for
distributions on the Partnership Units issued upon such conversion. Each
conversion of Series C Partnership Preferred Units into Partnership Units shall
be deemed to have been effected at the same time and date that the corresponding
conversion of Series C Preferred Stock into Common Stock is deemed to have been
effected.
          (c) No fractional Partnership Units shall be issued upon conversion of
Series C Partnership Preferred Units. Instead of any fractional Partnership
Units that would otherwise be deliverable upon the conversion of Series C
Partnership Preferred Units, the Partnership shall pay to the holder of such
converted units an amount in cash equal to the cash payable to a holder of an
equivalent number of converted shares of Series C Preferred Stock in lieu of
fractional shares of Common Stock.
          (d) The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of (i) the issue or delivery of
Partnership Units or other securities or property on conversion or redemption of
Series C Partnership Preferred Units pursuant hereto, and (ii) the issue or
delivery of Common Stock or other securities or property on conversion or
redemption of Series C Preferred Stock pursuant to the terms hereof.
     9). Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Series C Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Series C Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Series C Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Series C Partnership Preferred Units if
the holders of such class or series of Partnership Units and the Series C
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the Partnership Units referred to in this paragraph
being hereinafter referred to as “Parity Partnership Units”), and
          (c) junior to the Series C Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of Series C Partnership Preferred
Units shall be entitled to receipt of distributions or of amounts distributable
upon

 



--------------------------------------------------------------------------------



 

\

liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Junior Partnership Units”).
          The Series B Partnership Preferred Units are Parity Partnership Units
and the Series A Partnership Preferred Units are Junior Partnership Units.
     10). Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Series C Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Series C
Partnership Preferred Units receive a distribution on any Series C Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.
          (b) If any Series C Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Series C Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Series C
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Series C Partnership Preferred Unit allocable to the Series C
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Series C Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Series C Partnership Preferred Unit
allocable to the Series C Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Series C Partnership
Preferred Units so redeemed.
     11). Restrictions on Ownership.
          The Series C Partnership Preferred Units shall be owned and held
solely by Sovran or the General Partner.
     12). Vote Required for Amendment, Merger, Consolidation, etc.
          So long as any Series C Partnership Preferred Units are outstanding,
in addition to any other vote or consent required by law or by the Agreement,
the affirmative vote of at least 66-2/3% of the holders of the Series C
Partnership Preferred Units, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, shall be
necessary for effecting or validating:
     (a) Any amendment, alteration or repeal of any of the provisions of the
Agreement, or this Exhibit F thereto, that materially and adversely affects the
powers, rights or preferences of the holders of the shares of Series C
Partnership Preferred Units; provided, however, that the amendment of the
provisions of the Agreement so as to authorize or create or to increase the
authorized amount of, any Junior Partnership Units, or other Units that are not
senior in any respect

 



--------------------------------------------------------------------------------



 



to the Series C Partnership Preferred Units or any Parity Partnership Units
shall not be deemed to materially adversely affect the powers, rights or
preferences of the holders of Series C Partnership Preferred Units; or
     (b) An exchange that affects the Series C Partnership Preferred Units, a
consolidation with or merger of the Partnership into another entity, or a
consolidation with or merger of another entity into the Partnership, unless in
each such case each Series C Partnership Preferred Unit (i) shall remain
outstanding without a material and adverse change to its terms and rights or
(ii) shall be converted into or exchanged for convertible preferred securities
of the surviving entity having preferences, conversion or other rights, powers,
restrictions, limitations as to distributions, qualifications and terms or
conditions of redemption thereof identical to that of a Series C Partnership
Preferred Unit (except for changes that, do not materially and adversely affect
the holders of the Series C Partnership Preferred Units); or
     (c) The authorization, reclassification or creation of, or the increase in
the authorized amount of, any Units of any series, or any security convertible
into Units of any series, ranking prior to the Series C Partnership Preferred
Units in the distribution of assets on any liquidation, dissolution or winding
up of the Partnership or in the payment of distributions; or
     (d) Any increase in the authorized amount of Series C Partnership Preferred
Units or decrease in the authorized amount of Series C Partnership Preferred
Units below the number of Series C Partnership Preferred Units then issued and
outstanding;
provided, however, that no such vote of the holders of Series C Partnership
Preferred Units shall be required if, at or prior to the time when such
amendment, alteration or repeal is to take effect, or when the issuance of any
such prior Units or convertible security is to be made, as the case may be,
provision is made for the redemption or repurchase of all Series C Partnership
Preferred Units at the time outstanding to the extent such redemption or
repurchase is authorized by Section 5 or 6 hereof.
          For purposes of the foregoing provisions of this Section 12, each
Series C Partnership Preferred Unit shall have one (1) vote, except that when
any other series of Preferred Units shall have the right to vote with the
Series C Partnership Preferred Units as a single class on any matter, then the
Series C Partnership Preferred Units and such other series shall have with
respect to such matters one (1) vote per $25.00 of stated value. Except as
otherwise required by applicable law or as set forth herein, the Series C
Partnership Preferred Units shall not have any relative, participating, optional
or voting rights and powers other than as set forth herein, and the consent of
the holders thereof shall not be required for the taking of any Partnership
action.
     13). General
          (a) The ownership of Series C Partnership Preferred Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by one or more certificates. The General Partner shall amend Exhibit A
to the Agreement from time to time to the extent necessary to reflect accurately
the issuance of, and subsequent conversion, redemption, or any other event
having an effect on the ownership of, Series C Partnership Preferred Units.

 



--------------------------------------------------------------------------------



 



          (b) The rights of the General Partner or Sovran, in their capacity as
holder of the Series C Partnership Preferred Units, are in addition to and not
in limitation of any other rights or authority of the General Partner or Sovran,
respectively, in any other capacity under the Agreement or applicable law. In
addition, nothing contained herein shall be deemed to limit or otherwise
restrict the authority of the General Partner or Sovran under the Agreement,
other than in their capacity as holders of the Series C Partnership Preferred
Units.
     14). Economic Equivalency.
          Notwithstanding any other provision of this Exhibit F, the shares of
Series C Preferred Stock and the Series C Partnership Preferred Units are
intended to be substantially equivalent in distributions and other payments. In
the event that any provision of this Exhibit F would result in a different
distribution or other payments being made to the holder of a Series C
Partnership Preferred Units than to a holder of a share of Series C Preferred
Stock, this Exhibit F shall be deemed automatically amended to conform to the
terms of the Series C Articles Supplementary with respect to such distribution
or other payment.

 